ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Parfomak on August 3, 2022.
The application has been amended as follows: 

	Please cancel withdrawn claims 9, 10, and 16.
	In claim 1, line 6, please replace “the curable adhesive” with “the moisture-curing binder”. This is necessary to avoid 112 antecedent basis issues in claims 1 and 2.
	In claim 1, line 6, please remove the comma after “disposition”. The comma is not necessary.
	In claim 1, line 9, please amend as follows: “nitrogen, forming a cured adhesive tape”. This is necessary to avoid 112 antecedent basis issues in claims 17 and 18.
	In claim 2, lines 1-2, please replace “the curable adhesive” with “the moisture-curing binder”.
	In claim 17, please replace “soley” with “solely” (correcting spelling error).

Allowable Subject Matter
Claims 1-7, 11, 13, 17, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments have been fully considered and are found persuasive.
The closest prior art (US 2013/0277106 A1) was cited in the previous Office action.
The prior art, taken alone or in combination, fails to teach or fairly suggest a method for jacketing leads or cable sets as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746